                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )       No. 1:20CR00113 SNLJ
                                             )
CLARENCE L. HICKS,                           )
                                             )
                      Defendant.             )


                   GOVERNMENT=S RESPONSE TO COURT=S ORDER
                      CONCERNING RULE 12(b) DISCLOSURE

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John N. Koester, Jr., Assistant

United States Attorney for said District, and for the Government=s Response in accordance with

the Court=s Order Concerning Pretrial Motions, states as follows:

                                   RULE 12(b) DISCLOSURE

       Rule 12(b)(4)(B) provides:

               "At the arraignment or as soon thereafter as is practicable defendant may,
       in order to afford an opportunity to move to suppress evidence under Rule
       12(b)(3)(C), request notice of the government's intention to use (in its evidence in
       chief at trial) any evidence which defendant may be entitled to discover under
       Rule 16.       (emphasis added)

       In accordance with the dictates of Rule 12(b)(4)(B) the Government intends to use the

following referenced evidence at trial:

       1.      Relevant Written or Recorded Statements




                                                 1
       There are no relevant written or recorded statements made by the defendant which are

within the possession, custody or control of the Government.

       2.      Written Records Containing Substance of Oral Statements

       The written records containing the substance of any relevant oral statements made by the

defendant in response to interrogation by any person then known to the defendant to be a

government agent are as follows:

       (a)     Missouri State Highway Patrol Incident Report of Task Force Officer T. D. Shelly

               regarding the interview of defendant on December 9, 2019.

       3.      Grand Jury Testimony

       The defendant has not testified before a grand jury relating to the offense charged.

       4.      Other Relevant Oral Statements

       The defendant has not made any other relevant oral statements in response to

interrogation by any person then known by the defendant to be a government agent, which the

Government intends to use at trial.

       5.      Defendant=s Prior Record

       A copy of defendant=s prior record, along with a complete copy of the investigative file

held by the Government at this time, has been provided to counsel for the defendant.

       6.      Documents and Tangible Objects

       The Government may introduce into evidence in its case in chief the following items

which could arguably be subject to suppression:

       (a)     Controlled substance received from defendant through controlled purchase on

               September 27, 2019;


                                                  2
       (b)     Items referenced in the Missouri State Highway Patrol General Report of Task

               Force Officer T. D. Shelly;

       (c)     Items referenced in the Probable Cause Statement of MSHP Sergeant Troy

               Shelly;

       (d)     Items referenced in the Complaint and Request for a Warrant filed in the Circuit

               Court of New Madrid County, Missouri;

       (e)     Recordings of the controlled purchase involving defendant on September 27,

               2019.

       7.      Reports of Examinations and Tests

       The Government may introduce into evidence in its case in chief testimony regarding the

following reports of examinations and tests:

       (a)     MSHP Crime Laboratory report regarding controlled substances received from

               defendant.

       8.      Expert Witnesses

       The Government may introduce into evidence in its case in chief the following testimony

of expert witnesses:

       (a)     MSHP Criminalist Justin Owens, who will testify in accordance with his report.


                                               JEFFREY B. JENSEN
                                               UNITED STATES ATTORNEY


                                               /s/ John N. Koester, Jr.
                                               JOHN N. KOESTER, JR., #52177MO
                                               ASSISTANT UNITED STATES ATTORNEY
                                               555 Independence, 3rd Floor
                                               Cape Girardeau, MO 63703

                                                 3
                                             (573) 334-3736
                                             john.koester@usdoj.gov



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2020, 2020, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court=s electronic filing system upon
the following:

Jennifer Booth
Attorney for Defendant


                                             /s/ John N. Koester, Jr.
                                             John N. Koester, Jr.
                                             Assistant United States Attorney




                                                4
